Citation Nr: 0104085	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-20 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The appellant is the widow of the veteran who had periods of 
active service from June 1950 to June 1953 and from March 
1954 to March 1971.  

The veteran's death certificate reflects that he died in 
February 1998 at his residence at the age of 67.  The 
immediate cause of death was listed as cardiopulmonary arrest 
of minutes' duration. This was due to or as a consequence of 
metastatic renal carcinoma.  An autopsy was not performed.  
At the time of death, service connection was in effect for 
scarring, as residuals of an appendectomy, rated as 
noncompensably disabling; and, perforated left eardrum and 
scarring of the right eardrum, also rated as noncompensably 
disabling.

In her notice of disagreement dated in September 1998, the 
appellant expressed the belief that the veteran's renal 
carcinoma was associated with his service in Vietnam, as well 
as with his stateside duty with the 82nd Chemical Detachment 
at Fort Meade, Maryland.  She indicated the latter was the 
veteran's last duty assignment.  

In her substantive appeal dated in December 1998, she asked 
that the VA inquire with the United States Army to determine 
what chemicals the veteran might have been exposed while 
stationed at Aberdeen, Maryland, and other bases, to include 
his main duty station of Fort Meade, Maryland, with the 82nd 
Chemical Detachment.  

A review of the record reflects that the RO denied the claim 
for entitlement to service connection for the cause of the 
veteran's death on the basis that it was not well grounded.  
The standard for processing claims for VA benefits, however, 
was changed, effective November 9, 2000, with the signing 
into law of the Veterans Claims Assistance Act of 2000 (VCAA) 
(to be codified at Chapter 51 of the United States Code), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim.  In addition, the VCAA provides that, in cases where 
claimants have a prior final claim denied as not well 
grounded, they have two years from the date from the 
enactment of the VCAA to request readjudication of their 
claim under subsection 7(b) of the VCAA.  

The date of the veteran's death was February 13, 1998.  Of 
record is a January 26, 1998, statement from Chris A. Knight, 
M.D., to the effect that he had been taking care of the 
veteran since about October 1997.  The veteran had metastatic 
transitional cell carcinoma of the renal pelvis.  Also, he 
was status post right radical nephrectomy.  Also, he had a 
documented bone metastases.  It was noted that the veteran 
had received Taxol on January 12, 1998, but the physician 
stated it was too early on January 26, 1998, to determine 
whether he was having a response to such.  There are no 
additional records between that date and the time of the 
veteran's death several weeks later.  Any records of 
treatment received by the veteran subsequent to January 26 
and leading up to the time of his death on February 13 should 
be requested.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The appellant should be contacted and 
asked to identify the names, addresses, 
and approximate dates of treatment for 
all VA and private health care providers 
who may possess additional records 
pertaining to treatment of the veteran, 
particularly covering the time frame 
between January 26, 1998, and the 
veteran's death on February 13, 1998.  
After securing any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of any 
treatment records identified, which have 
not already been associated with the 
claims file.  Any efforts to obtain the 
records must be documented in the claims 
file.  Any records received should be 
associated with the claims folder.

2.  The appellant should be requested to 
provide employment information regarding 
positions held by the veteran from the 
time of his separation from service to 
the time of his death, including whether 
any of these positions involved handling 
chemical agents.  The names and addresses 
of these employers are requested.  Any 
records received should be associated 
with the claims folder. 

3.  The RO should contact the United 
States Army to determine whether there 
are any records documenting chemical 
exposure by individuals.  Of particular 
interest is any record of chemical 
exposure by the veteran while assigned to 
the 82nd Chemical Detachment at 
Fort George Meade, Maryland, between 
January 1968 and March 1971.  If it is 
not possible to provide any documentation 
regarding chemical exposure in a unit, a 
statement from the service department 
should be made to this effect.  

4.  If the information requested above 
confirms exposure to chemicals, the RO 
should forward the claims folder to a 
medical professional knowledgeable in 
toxicology.  A copy of this REMAND and of 
the veteran's claims folder must be made 
available to, and reviewed by, the 
individual.  Following his or her review 
of all the evidence, the individual 
should indicate whether the file has been 
reviewed and offer an opinion as to 
whether it is as likely as not that the 
veteran's renal carcinoma was associated 
in any way with claimed exposure to 
chemicals during his active service.  The 
complete rationale for any opinion 
expressed must be provided.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in §§ 3 
and 4 of the VCAA are fully complied with 
and satisfied.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
the applicable law and regulations considered pertinent to 
the issue, in appeal.  An appropriate period of time should 
be allowed for a response.  Then, the case should be returned 
to the Board for further consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


